Citation Nr: 0103280	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
nicotine dependence.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bronchitis.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for bronchitis and service connection for 
psychiatric disability are addressed in the remand at the end 
of this action.


FINDING OF FACT

The veteran stopped smoking in 1990 and is not currently 
dependent on nicotine. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for nicotine 
dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the veteran has been informed of 
requirements for a compensable evaluation for nicotine 
dependence.  All records pertinent to the claim for a 
compensable evaluation for nicotine dependence have been 
obtained, and the veteran has been provided a current VA 
examination pertaining to this disability.  In sum, the facts 
pertinent to this claim have been properly developed and 
there is no outstanding evidence which should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider her claim in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has assigned an initial noncompensable evaluation to 
the service-connected residuals of nicotine dependence in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9400.  
Under that code, a noncompensable evaluation will be assigned 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

While the veteran's attorney contends that the veteran's 
service-connected residuals of nicotine dependence have 
increased in severity since the April 1999 VA examination, 
that April 1999 VA examination report reflects that the 
veteran reported having stopped smoking nine years 
previously, and that nicotine dependence was diagnosed by 
history only.  While the veteran reported in April 1999 
having missed four work days during the previous winter, it 
was noted to have been the result of respiratory problems and 
not the service-connected nicotine dependence.  There is no 
other evidence showing that the veteran has been dependent on 
nicotine at any time since the effective date of service 
connection for this disability.  Therefore, a compensable 
evaluation is not warranted for nicotine dependence.


ORDER

An initial compensable rating for nicotine dependence is 
denied. 





REMAND

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became law.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the Board's 
opinion, further development is required to comply with the 
duty to assist provisions of this law.

In this regard, the Board notes that the veteran's service-
connected bronchitis is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2000).  Under Diagnostic Code 6600, a 10 percent evaluation 
is warranted for chronic bronchitis when FEV-1 or FEV-
1/Forced Vital Capacity (FVC) is 71-80 percent of predicted, 
or DLCO (SB) is 66-80 percent of predicted; a 30 percent 
evaluation is warranted for chronic bronchitis when FEV-1 or 
FEV-1/FVC is 56-70 percent of predicted or DLCO (SB) is 56-65 
percent of predicted. 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1999)..  38 C.F.R. § 4.97, Diagnostic Code 6600.  Id.  The 
results of the pulmonary functions tests (PFT) used in 
assigning a disability rating are those after 
bronchodilatation.  See 61 Fed. Reg. 46723 (September 5, 
1996).  These results represent the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  Id.  Although the 
veteran underwent a VA examination, to include pulmonary 
function tests, in April 1999, it is unclear whether the DLCO 
results were the result of the single breath or steady state 
method, and it does not appear that results after 
bronchodilatation were recorded.  Therefore, this test is not 
adequate for rating purposes.  In this regard, the Board 
notes that the use of the word "or" in the rating criteria 
provides an independent basis for each particular evaluation 
rather than an additional requirement.  Drosky v. Brown, 10 
Vet. App. 251, 255 (1997).  The veteran need only prove the 
existence of any one of those criteria to satisfy the 
requirement for that particular evaluation. 

The veteran maintains that she has a psychiatric disorder, to 
include PTSD, as a result of a rape during service. 

Although VA outpatient reports, dating from March to May 
1998, reflect a diagnosis of PTSD, PTSD was not diagnosed 
during an October 1998 VA examination.  While the VA examiner 
in October 1998 entered a diagnosis of dysthymia with panic 
attacks, an opinion concerning the etiology of this disorder 
was not provided.  Therefore, the examination report is not 
adequate for adjudication purposes.

The Board further notes that in order to assist the veteran 
in developing her claim for service connection for 
psychiatric disability, the RO sent a letter requesting her 
to provide information regarding the alleged inservice 
trauma.  The veteran did not respond to the RO's request.  
While the case is in remand status, the veteran should be 
afforded another opportunity to provide additional 
information which might be helpful to the verification of her 
alleged stressor.

In light of the foregoing, the claims for an evaluation in 
excess of 10 percent for bronchitis and entitlement to 
service connection for a psychiatric disability, to include 
PTSD, are REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The RO should send the veteran 
another letter requesting 
information needed to corroborate 
the alleged assault/rape during 
service.  

4.  The RO should undertake any 
indicated development to verify the 
veteran's alleged service 
stressor(s).

5.  After completion of the above 
medical record development, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine 
the current degree of severity of 
her service-connected bronchitis.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  All 
necessary tests and studies are to 
be performed, including pulmonary 
function tests, and all findings are 
to be reported in detail.  It is 
essential that the pulmonary 
function study contains the full 
range of results necessary to rate 
the disability under the diagnostic 
criteria (FEV-1, FEV-1/FVC, DLCO 
(SB), maximum oxygen consumption).  
The results of the pulmonary 
function tests post-drug or 
inhalation therapy must be reported.  
The presence or absence of cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory 
failure, or outpatient oxygen 
therapy should also be documented.  
The examiner should provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  A complete rationale for 
all opinions expressed must be 
provided.  The examination report 
must be typed. 

6.  The veteran also should be 
afforded a VA examination by a 
psychiatrist to determine the 
nature, extent and etiology of any 
psychiatric disorders present.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis, and the examiner should 
state whether any alleged trauma in 
service is sufficient by itself to 
have caused the veteran's claimed 
post-traumatic stress disorder.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  

If the veteran is found to have any 
psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion, with complete rationale, as 
to whether it is at least as likely 
as not that the disorder originated 
in service or is otherwise 
etiologically related to service.

The claims folder, including a copy 
of this REMAND, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

7.  Then, the RO should undertake 
any further actions required to 
comply with the notice and duty to 
assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000).  Then, the RO should 
readjudicate the issues on appeal, 
to include consideration of 
Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to the veteran's 
claim for a higher initial rating 
for bronchitis.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration. 

8.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the 
veteran and her attorney should be 
furnished a supplemental statement 
of the case and be given an 
appropriate opportunity to respond 
thereto.  The veteran should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until she is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



